DETAILED ACTION
The present application is a 371 national stage entry of PCT/US2019/026171.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments, filed November 4, 2021, have been fully considered.
Claims 5, 6, and 9 are cancelled.  Claims 21-23 are newly added.
The rejection of Claim 13 under 35 U.S.C. § 112(b), mailed July 9, 2021, is overcome by Applicant’s amendments.
The rejections of Claims 1-20 under 35 U.S.C. § 101, mailed July 9, 2021, are overcome by Applicant’s amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-4, 7-8, and 10-23 are rejected under 35 U.S.C. 103 as being unpatentable over Morgan et al. (WO 2018/156123 A1) (“Morgan ‘123”) in view of Coveney et al. (US 6,009,419).
Claim 1. A method comprising: analyzing each of a group of inorganic particles to generate data about physicochemical properties of each of the inorganic particles; and generating a correlation between a reactivity index of each of the inorganic particles and the data, wherein the correlation is a multi-linear regression model; and identifying a cement additive, based at least in part on the correlation, preparing a sample cement composition comprising the cement additive, and testing the sample cement composition to determine one or more performance characteristics.
Morgan ‘123 discloses a method of generating a wellbore treatment fluid, comprising: classifying a plurality of solid particulates using correlations; calculating a reactive index (Equation [1]) and physiochemical index (Equation [2]) for at least one of the solid particulates; adjusting compositional elements based on a target property; and selecting two or more solid particulates from the plurality of solid particulates to create a wellbore treatment fluid that meets or exceeds the target property ([0009] – [0012]; [0037] – [0039]; [0051] – [0059]; Claims 1, 5), preparing the cement composition, and placing the cement composition into a subterranean formation ([0094] – [0096]).  
Morgan ‘123 discloses a regression model (Figs. 1-2; [0054]) and utilizing linear summation techniques or non-linear summation techniques to predict relationships of the various combinations of cementitious materials for specified slurry densities, temperatures, pressures, and curing age ([0055] – [0058]), but Morgan ‘123, does not explicitly disclose wherein the correlation is a multi-linear regression model.  However, Coveney teaches a method of predicting a desired property of a cement slurry and using any suitable multivariate statistical method to analyze the cement slurry (Col. 7, lines 7-14), wherein multiple linear regression, or a similar technique, may be used (Col. 7, lines 53-54).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the model in Morgan ‘123 with a multiple linear regression, or a similar technique, as taught 
Claim 2. Morgan ‘123 in view of Coveney teach The method of claim 1.  Morgan ‘123 further discloses wherein the step of analyzing comprises measuring at least one of specific gravity, bulk density, water requirement, or concentration of inorganic species ([0047]; [0049]; [0062]).  
Claim 3. Morgan ‘123 in view of Coveney teach The method of claim 1.  Morgan ‘123 further discloses wherein at least one of the inorganic particles comprises at least one of silica, alumina, iron, iron oxide, calcium, calcium oxide, sodium, potassium, magnesium, sulfur, and combinations thereof ([0047]; [0048]).  
Claim 4. Morgan ‘123 in view of Coveney teach The method of claim 1.  Morgan ‘123 further discloses wherein the analyzing the inorganic particles comprises analysis by one or more techniques selected from the group consisting of microscopy, spectroscopy, x-ray diffraction, x-ray fluorescence, particle size analysis, water requirement analysis, scanning electron microscopy, energy-dispersive X-ray spectroscopy, surface area, specific gravity analysis, thermogravimetric analysis, morphology analysis, infrared spectroscopy, ultraviolet-visible spectroscopy, mass spectroscopy, secondary ion mass spectrometry, electron energy mass spectrometry, dispersive x-ray spectroscopy, auger electron spectroscopy, inductively coupled plasma analysis, thermal ionization mass spectroscopy, glow discharge mass spectroscopy x-ray photoelectron spectroscopy, mechanical property testing, Young's Modulus testing, rheological properties, Poisson's Ratio, API testing, and combinations thereof ([0034]; [0053]).  
Claim 7. Morgan ‘123 in view of Coveney teach The method of claim 1.  Morgan ‘123 does not explicitly disclose wherein the correlation has the general form of:

    PNG
    media_image1.png
    28
    188
    media_image1.png
    Greyscale

where pi is a measurable physical and/or chemical property of the inorganic particles.  However, Morgan does disclose calculating a reactive index (Equation [1]) and physiochemical index (Equation [2]) for at least one of the solid particulates ([0054]).  Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art, before the effective filing date, to calculate and/or optimize the reactive index disclose in Morgan ‘123 based on a generic mathematical formula.
Claim 8. Morgan ‘123 in view of Coveney teach The method of claim 1.  Morgan ‘123 further discloses further comprising estimating reactivity of a cement additive, based at least in part on the correlation, the cement additive comprising two or more of the inorganic particles ([0049]; [0094] – [0096]).  
Claim 10. Morgan ‘123 in view of Coveney teach The method of claim 1.  Morgan ‘123 further discloses further comprising designing a cement composition based at least in part on the correlation and preparing a cement slurry based on the cement composition ([0009] – [0012]; [0094] – [0096]).  
Claim 11. Morgan ‘123 in view of Coveney teach The method of claim 10.  Morgan ‘123 further discloses further comprising placing the cement slurry into a subterranean formation using one or more pumps (Fig. 5; [0094] – [0096]).  

Claim 12. Morgan ‘123 discloses A system (300) comprising: an analytical instrument (310) configured to gather physicochemical data about a plurality of inorganic particles ([0054]; [0062]; [0090]); and a computer system (315) configured to accept the physicochemical data and generate a correlation between a reactivity index of each of the inorganic particles (Figs. 4-5; [0063]; [0090] – [0091])…
Regarding the new limitation: wherein the correlation is a multi-linear regression model; and identifying a cement additive, based at least in part on the correlation, preparing a sample cement composition comprising the cement additive, and testing the sample cement composition to determine one or more performance characteristics, Morgan ‘123 discloses a method of generating a wellbore treatment fluid, comprising: classifying a plurality of solid particulates using correlations; calculating a reactive index (Equation [1]) and physiochemical index (Equation [2]) for at least one of the solid particulates; adjusting compositional elements based on a target property; and selecting two or more solid particulates from the plurality of solid particulates to create a wellbore treatment fluid that meets or exceeds the target property ([0009] – [0012]; [0037] – [0039]; [0051] – [0059]; Claims 1, 5), preparing the cement composition, and placing the cement composition into a subterranean formation ([0094] – [0096]).  
Morgan ‘123 discloses a regression model (Figs. 1-2; [0054]) and utilizing linear summation techniques or non-linear summation techniques to predict relationships of the various combinations of cementitious materials for specified slurry densities, temperatures, pressures, and curing age ([0055] – [0058]), but Morgan ‘123, does not explicitly disclose wherein the correlation is a multi-linear regression model.  However, Coveney teaches a method of predicting a desired property of a cement slurry and using any suitable multivariate statistical method to analyze the cement slurry (Col. 7, lines 7-14), wherein multiple linear regression, or a similar technique, may be used (Col. 7, lines 53-54).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the model in Morgan ‘123 with a multiple linear regression, or a similar technique, as taught by Coveney, in order to test the ability to predict cement properties, such as the thickening times of cements.
Claim 13. Morgan ‘123 in view of Coveney teach The system of claim 12.  Morgan ‘123 further discloses wherein the analytical instrument is configured to measure at least one of specific gravity, bulk density, water requirement, or concentration of inorganic species ([0047]; [0049]; [0062]).  
Claim 14. Morgan ‘123 in view of Coveney teach The system of claim 12.  Morgan ‘123 further discloses wherein at least one of the inorganic particles comprises at least one of silica, alumina, iron, iron oxide, calcium, calcium oxide, sodium, potassium, magnesium, sulfur, and combinations thereof ([0047]; [0048]).  
Claim 15. Morgan ‘123 in view of Coveney teach The system of claim 12.  Morgan ‘123 further discloses wherein the analytical instrument is configured to perform one or more of functions selected from the group consisting of microscopy, spectroscopy, x- ray diffraction, x-ray fluorescence, particle size analysis, water requirement analysis, scanning electron microscopy, energy-dispersive X-ray spectroscopy, surface area, specific gravity analysis, thermogravimetric analysis, morphology analysis, infrared spectroscopy, ultraviolet-visible spectroscopy, mass spectroscopy, secondary ion mass spectrometry, electron energy mass spectrometry, dispersive x-ray spectroscopy, auger electron spectroscopy, inductively coupled plasma analysis, thermal ionization mass spectroscopy, glow discharge mass spectroscopy x-ray photoelectron spectroscopy, mechanical property testing, Young's Modulus testing , rheological properties, Poisson's Ratio, API testing, and combinations thereof ([0034]; [0053]).  
Claim 16. Morgan ‘123 in view of Coveney teach The system of claim 12.  Morgan ‘123 further discloses wherein the computer system is further configured to estimate a reactivity of a cement additive, based at least in part on the correlation, the cement additive comprising two or more of the inorganic particles ([0054]; [0090] – [0091]).  

Claim 17. Morgan ‘123 discloses A non-transitory computer readable medium having data stored therein representing software executable by a computer, the software including instructions comprising: instructions to accept physicochemical data for one or more inorganic particles; instructions to calculate a reactivity index for the one or more inorganic particles (Figs. 4-5; [0042]; [0054]; [0063]; [0090] – [0091]); and instructions to calculate a correlation between the physicochemical data and the reactivity index for at least one of the one or more inorganic particles ([0054]; [0090] – [0091])...  
wherein the correlation is a multi-linear regression model; and identifying a cement additive, based at least in part on the correlation, preparing a sample cement composition comprising the cement additive, and testing the sample cement composition to determine one or more performance characteristics, Morgan ‘123 discloses a method of generating a wellbore treatment fluid, comprising: classifying a plurality of solid particulates using correlations; calculating a reactive index (Equation [1]) and physiochemical index (Equation [2]) for at least one of the solid particulates; adjusting compositional elements based on a target property; and selecting two or more solid particulates from the plurality of solid particulates to create a wellbore treatment fluid that meets or exceeds the target property ([0009] – [0012]; [0037] – [0039]; [0051] – [0059]; Claims 1, 5), preparing the cement composition, and placing the cement composition into a subterranean formation ([0094] – [0096]).  Morgan ‘123 discloses a regression model (Figs. 1-2; [0054]) and utilizing linear summation techniques or non-linear summation techniques to predict relationships of the various combinations of cementitious materials for specified slurry densities, temperatures, pressures, and curing age ([0055] – [0058]), but Morgan ‘123, does not explicitly disclose wherein the correlation is a multi-linear regression model.  However, Coveney teaches a method of predicting a desired property of a cement slurry and using any suitable multivariate statistical method to analyze the cement slurry (Col. 7, lines 7-14), wherein multiple linear regression, or a similar technique, may be used (Col. 7, lines 53-54).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the model in Morgan ‘123 with a multiple linear regression, or a similar technique, as taught by Coveney, in order to test the ability to predict cement properties, such as the thickening times of cements.
Claim 18. Morgan ‘123 in view of Coveney teach The non-transitory computer readable medium of claim 17.  Morgan ‘123 further discloses wherein the instructions to calculate a correlation comprise instructions to perform a regression analysis (Figs. 1-2; [0054]).  
The non-transitory computer readable medium of claim 17.  Morgan ‘123 further discloses wherein the instructions further comprise: instructions to accept a performance characteristic: and instructions to generate a cement composition based at least in part on the correlation and the performance characteristic ([0053]; [0054]; [0090] – [0091]).  
Claim 20. Morgan ‘123 in view of Coveney teach The non-transitory computer readable medium of claim 19.  Morgan ‘123 further discloses wherein the performance characteristic is compressive strength ([0042]; [0053]; [0054]; [0062]).
Claim 21. Morgan ‘123 in view of Coveney teach The method of claim 1.  Morgan ‘123 does not explicitly disclose wherein the correlation has the general form of:

    PNG
    media_image2.png
    30
    165
    media_image2.png
    Greyscale

where ai is a constant and pi is a measurable physical property selected from the group consisting of specific gravity, bulk density, water requirement, particle size, particle size distribution, hausner ratio, particle shape parameters, aspect ratio of the particle, specific surface area, solubility in an alkaline media, silica concentration, calcium oxide concentration, alumina concentration, iron oxide concentration, manganese oxide concentration, zinc oxide concentration, amorphous phase silica concentration, and combinations thereof.  However, Morgan does disclose calculating a reactive index (Equation [1]) and physiochemical index (Equation [2]) for at least one of the solid particulates ([0054]).  Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art, before the effective filing date, to calculate and/or optimize the reactive index disclose in Morgan ‘123 based on a generic mathematical formula as instantly claimed.
Claim 22. Morgan ‘123 in view of Coveney teach The method of claim 1.  Morgan ‘123 does not explicitly disclose wherein the correlation has the following form: 

    PNG
    media_image3.png
    14
    332
    media_image3.png
    Greyscale

where a, b, c, d, e, and f are constants, SG is specific gravity, BD is bulk density, WR is water requirement, Si is a mass percentage of SiO2 and Ca is the mass percentage of CaO.  However, Morgan does disclose calculating a reactive index (Equation [1]) and physiochemical index (Equation [2]) for at least one of the solid particulates ([0054]), wherein the cementitious reactive index is defined by at least density of the slurry (Equation [1]), and the physicochemical index is defined by at least specific gravity of the cementitious component, the mass concentration of silica oxide, and the mass concentration of silica oxide calcium oxide (Equation [2]).  Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art, before the effective filing date, to calculate and/or optimize the reactive index disclose in Morgan ‘123 based on the mathematical formula as instantly claimed, which takes into account the same dependent variables as instantly claimed.
Claim 23. Morgan ‘123 in view of Coveney teach The method of claim 22.  Morgan ‘123 does not disclose wherein a is approximately 2.527, wherein b is approximately -1.582, wherein c is approximately - 0.01553, wherein d is approximately = 0.06003, and wherein f is approximately 0.07112.  However, the claimed invention merely specifies constant variables, which are numbers that are an assigned value such that the formula programs for its intended purpose.  Morgan discloses calculating a reactive index (Equation [1]) and physiochemical index (Equation [2]) for at least one of the solid particulates ([0054]), wherein the cementitious reactive index is defined by at least density of the slurry (Equation [1]), and the physicochemical index is defined by at least specific gravity of the cementitious component, the mass concentration of silica oxide, and the mass concentration of silica oxide calcium oxide (Equation [2]).  Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art, before the effective filing date, to calculate and/or optimize the reactive index disclose in Morgan ‘123 based on the mathematical formula as instantly claimed, which takes into account the same dependent variables as instantly claimed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 7-8, and 10-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-25 of copending Application No. 16/479,848 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other, because both inventions are directed toward analyzing inorganic particles to generate data about physical and/or chemical properties of the inorganic particles to generate a correlation between inorganic particles and the data.


Response to Arguments
Applicant’s arguments, filed November 4, 2021, directed to the newly amended claim language have been considered but are moot, because the new ground of rejection addresses Applicant’s arguments.
Regarding the double patenting rejection, the Applicant indicates that “a terminal disclaimer [has been] filed obviating the double patenting rejection of claims 1-20” (See Applicant’s Remarks, filed 11/04/2021: p. 11).  However, there appears to be no terminal disclaimer within the file wrapper of the instant application.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J. Lee whose telephone number is (571)272-6242. The examiner can normally be reached M-F from 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CRYSTAL J. LEE/Primary Examiner, Art Unit 3674